In The
Court of Appeals
Sixth Appellate District of Texas at Texarkana

______________________________

No. 06-03-00229-CR
______________________________


DAVID JINI, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee


                                              

On Appeal from the County Court at Law No. 1
Collin County, Texas
Trial Court No. 1-81837-03


                                                 



Before Morriss, C.J., Ross and Carter, JJ.
Memorandum Opinion by Chief Justice Morriss


MEMORANDUM OPINION

            David Jini has filed a motion asking this Court to dismiss his appeal.  Pursuant to Tex. R.
App. P. 42.2 (voluntary dismissal in criminal cases), we grant the motion.
            We dismiss the appeal.
 
 
                                                                                    Josh R. Morriss, III
                                                                                    Chief Justice

Date Submitted:          June 29, 2004
Date Decided:             June 30, 2004

Do Not Publish